Exhibit 10.31
10.31 Electricity Sales Agreement between Xiangrui Pharmacy and
Shandong Xinrui Chemical Devices Co., Ltd.
Party A (Supplier): Shandong Xiangrui Pharmacy Co., Ltd.
Party B (Purchaser): Shandong Xinrui Chemical Devices Co., Ltd.

•  
General Information

  •  
Pursuant to the contract Shandong Xiangrui Pharmacy Co., Ltd. supplies
electricity to Shandong Xinrui Chemical Devices Co., Ltd.

  •  
The price should be RMB 0.68679/KWH, the supply term is from January 1, 2009 to
December 31, 2014.

  •  
The disputes between each party shall be resolved by local court.

•  
Headlines of the articles omitted

  •  
Packing

  •  
Miscellaneous

 

 